Citation Nr: 1140409	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for right elbow scar.

2.  Entitlement to service connection for a right arm and hand neurological disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of wound to back of head (claimed as head injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from October 2005, September 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over his claim was subsequently transferred to the RO in San Juan, Puerto Rico, and that office forwarded the appeal to the Board.

An October 2005 rating decision denied the Veteran's claims for service connection for a right hand and arm neurological disorder (identified by the Veteran as loss of use of right hand) and a low back disorder.  Thereafter, within one year of the decision, the Veteran submitted an April 2006 statement and other additional evidence in support of these claims.  The statement clarified that the etiology of his claimed low back disorder and right hand/arm disorder were from the same in-service incident.  He also submitted VA treatment records showing pertinent diagnoses and treatments for his claimed low back disorder and right hand/arm neurological disorder.  Altogether, the Board finds these additional records constituted the submission of new and material evidence within the one year period after the October 2005 rating decision.  

As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As such, any interim submissions before finality attached for the October 2005 decision must be considered by VA as part of his original July 2005 claims.  38 C.F.R. § 3.156(b); See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  The Board finds these are not new and material evidence issues; rather, these are pending and original claims for service connection for a low back disorder and a right hand and arm neurological disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Social Security Administration Records

A remand is necessary to obtain any outstanding Social Security Administration (SSA) disability records.  Indeed, the record includes an October 1979 letter indicating that the Veteran had been awarded disability benefits.  The benefits were subsequently discontinued, effective from July 1981.  A 1982 decision from the US District Court, Southern District of New York, which upheld the SSA decision to terminate benefits, referenced the Veteran's right arm disorder.  Then, as part of the present appeal, the Veteran submitted a copy of an SSA award letter that shows payments beginning in May 2007.  An SSA data printout shows a disability onset date of July 1981, although his claim was apparently previously denied.  Such suggests that the Veteran's disability award was reinstated.  It would be helpful for the RO to attempt to obtain any SSA disability records, whether from previously successful or denied applications, as these may contain records pertinent to his pending claims.  

When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A , are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).
Examination and Medical Opinion for Right Hand and Arm Neurological Disorder

The Board finds it necessary to remand this claim for the RO/AMC to arrange another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current right hand and arm neurological disorder and low back disorder.  He currently has a clinical diagnosis for right ulnar entrapment neuropathy.  

A review of his STRs reveals that in March 1967, he had a right elbow and forearm injury from accidentally being hit by a truck.  He developed an inability to extend the fingers of his right hand.  Following evaluation by an orthopedic surgeon and neurologist in May 1967, he was diagnosed with reports of an avulsion or disruption of extensor tendons to fingers.  The following week, also in May 1967, he was admitted to the hospital for treatment of this problem.  Hospital records initially diagnosed nerve contusion to right common extensors of the right arm.  During the course of his hospitalization, he underwent surgical exploration of his right hand, which found the muscle belly intact.  He was then able to regain full extension of his right hand and fingers.  His sutures were removed.  Service clinicians remarked his wound was healing well.  By August 1967, he complained of numbness in the right forearm.  His December 1967 separation examination was silent for indications of a right hand and arm disorder.

A VA compensation and pension (C&P) medical examination was provided in June 2007, providing a medical opinion against a nexus to service.  However, the opinion is difficult to understand, expressing statements both against etiology to service and simultaneously expressing an inability to ascertain the etiology of his current right hand ulnar neuropathy.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
In contrast, the Veteran submitted a positive medical nexus opinion in support of the claim, from Dr. E.R.-O., dated in May 2007.  This private physician diagnosed ulnar neuropathy of the right hand, and assessed "right hand pain secondary to old elbow trauma."  Aside from simply recounting the Veteran's reported history of a 1967 accident, it is not altogether clear what the private physician's rationale is for providing this opinion, rendering it of diminished probative value.  Id.

Another VA compensation and pension (C&P) medical examination was provided in May 2010, providing a medical opinion against a nexus to service.  This opinion also carries questionable probative value.  The May 2010 VA examiner reviewed the Veteran's medical records, concluding, "[i]t is my opinion that it is not at least as likely as not that the Veteran did sustain the equivalent of a chronic ulnar nerve injury affecting the function of the right hand as a result of documented injury in service."  The Board observes that the examiner appeared to rely largely on the absence of medical treatment for his right arm and hand problems at his separation examination and for several years following separation.  Indeed, the examiner seemed to emphasize that the Veteran was not diagnosed with right ulnar nerve neuropathy until 1978, in discounting this claim.  

Importantly, though, the physician failed to give due consideration to the Veteran's competent accounts of right hand and arm symptomatology beginning during and since service.  Indeed, the Veteran has indicated persistent numbness, locking of the right forearm tendons, inability to grab objects and severe pain.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  Since his allegations of these particular symptoms appear to be consistently reported in treatment records in the many years since service, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ultimately, the examiner provided narrow medical findings and did not account for, and/or consider, pertinent evidence of record.  

Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Examination and Medical Opinion for Low Back Disorder

The medical evidence reflects that the Veteran may have degenerative arthritis of the lumbar spine, and he has indicated a potential continuity of low back pain symptoms since service.  He is competent, even as a layman, to make this proclamation, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Thus, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed low back disability.  See also McLendon, 20 Vet. App. at 79; Charles, 16 Vet. App. at 374-75; and Waters, 601 F.3d at 1274.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding SSA records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).
2.  After completing the requested development in paragraph #1, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed low back and right hand/arm neurological disabilities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the lumbar spine.

b.)  Please identify all disabilities associated with the right hand and arm.

c.)  For each lumbar spine disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

d.)  For each right hand and arm disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

3.  Then readjudicate the claims, in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

